HATHAWAY, Judge
(dissenting in part).
I believe the trial court is authorized to impose consecutive conditions of probation when the terms of probation are concurrent. In each case, the trial court is authorized to impose a year in the county jail as a condition of probation under A.R.S. Sec. 13-1657(A)(1). Before the statute was amended in 1970, there was no authority for the imposition of jail time as a condition of probation. Our Supreme Court in State v. Evans, 109 Ariz. 491, 512 P.2d 1225 (1973), quoted with approval language from State v. Van Meter, 7 Ariz.App. 422, 440 P.2d 58 (1968):
“[I]jícareeration of a person in the county jail is the passing of a sentence and not the suspension thereof. The fact that the court terms it as a condition of probation does not render it any the less a sentence of imprisonment.” 109 Ariz. at 494, 512 P.2d at 1228.
Since our Supreme Court views these conditions as mere sentences of imprisonment, I believe the court is authorized by Rule 26.13, Rules of Criminal Procedure, to make one term consecutive to another. Appellant cites Smith v. State, 37 Ariz. 262, 293 P. 23 (1930), and State v. Bige-low, 76 Ariz. 13, 258 P.2d 409 (1953), for the proposition that the court’s power to impose a sentence of incarceration for a. greater period than one year is severely limited. That is true, but the cases cited are inapposite to the instant case which involves concurrent terms of probation. The majority’s reliance on State v. Pakula, 113 Ariz. 122, 547 P.2d 476 (1976), is misplaced, I think, as Pakula involved the imposition of consecutive terms of probation. Pakula was fully complied with here since the probationary terms were to run concurrently, although certain conditions of probation run consecutively.
As to the second point raised, i. e., whether the trial court was authorized to impose “flat” time as an exercise of its power to impose terms and conditions of probation, I agree with the majority but for a different reason. A.R.S. Sec. 13-1657(A)(1) provides that the court may suspend the imposition of sentence upon such terms and conditions that the court determines. However, the exercise of the court’s discretion must give way in the face of statutory authority to the contrary. A.R.S. Sec. 31-144(A) states:
“A prisoner in a city, town or county jail, while working on public streets, highways or other public works as a trustee outside the jail without requiring armed guards, or while holding a position of trustee either within or without the jail, shall be allowed double time while so employed and each day he is so employed shall be counted as two days in computing time on his sentence.” (Emphasis added)
I believe the trial court exceeded its authority in requiring “flat” time to be served and would therefore modify the sentence only to eradicate that condition.